Johnston, C. J.
(dissenting) : I dissent on the ground that, in my opinion, the enrolled statute is not impeached by the journals of the legislature. While *863one entry in the journals conflicts with the enrolled bill another entry in the journals is to the effect that the bill was correctly enrolled. I think that the enrolled bill is better evidence of legislative action and more reliable than conflicting entries in the journals, even when supplemented, as is done in the prevailing opinion, by papers outside of the journals. Within former decisions of this court I am of opinion that the journals do not show clearly, conclusively and beyond all doubt that the act was not passed as enrolled and published.